Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
Claims 1, 2, 6 and 12 have been amended. Claims 1-20 are now pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recite “the container”. There is insufficient antecedent basis for this limitation in the claim. Therefore it is indefinite.
Similar problem exists in claim 12.
Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8, 9, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flam et al. (U.S. Pat. Pub. 2012/0096389) in view of Tan et al. (U.S. Pat. No. 7,702,653).

Referring to claim 1, Flam et al. teaches a system for organizing and distributing digital information, comprising: 
a storage device for storing digital information (a network database hierarchy and an integrated suite of computational tools accessible on demand by which said users can organize diverse forms of data entries including emails, contacts, bookmarks, tasks, documents, notes, and all other relevant information, with the ability to link relevant entries, all from a centralized virtual desktop relying on a network database, see Flam et al., Para. 21. The virtual internet-based workspace facilitates the storage and handling of all the user's data and activities, see Flam et al., Para. 23);
a user interface connected to the storage device (facilitates a graphical user interface, plus an integrated suite of management tools described below which allow users to organize and manage all their data including emails, contacts, bookmarks, tasks, documents, notes, purchases, projects, and all other relevant information in a more centralized and efficient manner, see Flam et al., Para. 73); and
a processor in communication with the storage device and the user interface (a virtual web-based computing system is described in which users are provided with an integrated Virtual Workspace built atop a particular network database hierarchy, graphical user interface, and integrated suite of computational tools accessible on demand, see Flam et al., Para. 45), wherein the processor executes instructions contained on a non-transitory, computer-readable medium (An exemplary ASP client 13 may include a processor, a memory (e.g. RAM), a bus which couples the processor and the memory, a mass storage device (e.g. a magnetic hard disk or an optical storage disk) coupled to the processor. At least one ASP server 18 in ASP LAN 17 is a database server running database management software to provide database services to ASP LAN 17 and user clients 12 and servers 14, as defined by the ASP client-server model. Database management systems frequently provide database server functionality, and some DBMSs (e.g., MySQL) rely exclusively on the client-server model for database access, see Flam et al., Para. 52) to perform steps including:
establishing a user-defined container (The tree data structures and interface methods include predefined and user-defined folders having a familiar "look and feel", providing the user with consistent methods for handling same regardless of whether the content is data, activities, or both. Specifically, data and objects are arranged into various folders and sub-folders using the tree data hierarchy, see Flam et al., Para. 22, allowing the users to modify and expand their Workspace to fit their specific needs, including full customization capabilities to create new folders, sub-folders, and control of the display formats and data fields required to manage their data, see Flam et al., Para. 64, wherein “create new folders” is interpreted as establishing a user-defined container) on the storage device (The network database employs unique data structure and methods, allowing the user to store and manage all data, regardless of type, as well as activities (actions taken and documented by the user) using a web-based workspace., see Flam et al., Para. 22); 
collecting, at different times, multiple different types of content items in the user-defined container ("Data Field (DF)". Data Fields (DFs) are used for data entry throughout the various folders/sub-folders within the user's Workspace. DFs are of different types, see Flam et al., Para. 58, data in most folders is stored using data fields (DFs)… "Data Field Types (DFT)", which defines the type of data in that DF. The following are the categorical DF Types (DFTs)… Date/Time, see Flam et al., Para. 117-130, the user enters an Email Address in a given DF, see Flam et al., Para. 138), wherein the content items are user-created and submitted by at least one user for storage in the user-defined container (The expression <User's Name> is substituted in real time with the actual First Name and Last Name of the currently logged in user, e.g., "John Doe". The user can enter text into the "Comments" DF, e.g., "Best pizza we had in years. Close by. Take a look", see Flam et al., Para. 330);
establishing a user-defined trigger event for the user-defined container (The "Triggers" menu item or tool-bar button results in displaying the currently defined Triggers for a selected Dashboard. When a given Trigger is selected, the Preview Pane displays the following information… see Flam et al., Para. 218-226, "Data Field (DF)". Data Fields (DFs) are used for data entry throughout the various folders/sub-folders within the user's Workspace. DFs are of different types, see Flam et al., Para. 58, values of DFs to be used as a "trigger" for setting the flag on the entry level, see Flam et al., Para. 171).
However, Flam et al. does not explicitly teaches 
assigning a first contact to the user-defined container; 
detecting the trigger event, the trigger event being at least one of age of the first contact and death of a submitting user;
providing, in response to detecting the trigger event, the first contact with access to the multiple different types of content items in the user-defined container, wherein providing the access includes electronically sending, to the first contact, a link to the container.
Tan et al. teaches 
assigning a first contact to the user-defined container (Each profile may represent a member, and a member can be an entity such as, for example, a person, an organization, a business, a corporation, a community, a fictitious person, or other suitable entity, see Tan et al., Col. 3, lines 63-66. Examples of entries for a person profile can comprise contact information such as an email addresses, mailing address, IM name, or phone number; personal information such as relationship status, birth date, age, children…, see Tan et al., Col. 4, lines 1-4, in combination with the teaching on “a user-defined container” by see Flam et al., Para. 22 and 64); 
detecting the trigger event (there is a match between the triggering condition and the information associated with the member, and providing the notification if there is a match. For example, a link to an article containing information associated with the member of the social network can be emailed to the member, see Tan et al., Col. 9, lines 36-40), the trigger event being at least one of age of the first contact and death of a submitting user (a triggering condition can include a condition "child's_age>=6 and <=18." The network search engine 170 can then determine that an age of" 12" falls within the specified range, see Tan et al., Col. 13, lines 45-48);
providing, in response to detecting the trigger event, the first contact with access to the multiple different types of content items in the user-defined container (Once triggering Tan et al., Col. 11, lines 27-32, the action can comprise sending an email to the user 112a notifying the user of the satisfied triggering conditions prompting the email and including a link to the school's web page along with a brief explanation of the registration requirement, see Tan et al., Col. 14, lines 37-41, in combination with the teaching on “a user-defined container” by see Flam et al., Para. 22 and 64), wherein providing the access includes electronically sending to the first contact, a link to the container (The action associated with the triggering condition can comprise, for example, sending an email, presenting a link to an article, displaying an article to a user, or a custom action, see Tan et al., Col. 11, lines 29-32, the action can comprise sending an email to the user 112a notifying the user of the satisfied triggering conditions prompting the email and including a link to the school's web page along with a brief explanation of the registration requirement, see Tan et al., Col. 14, lines 37-41. Articles can include, for example, word processor documents, spreadsheet documents, presentation documents, emails, instant messenger messages, database entries, calendar entries, appointment entries, task manager entries, and other client application program content files, messages, items, web pages of various formats, such as HTML, XML, XHTML, Portable Document Format (PDF) files, image files, audio files, and video files, or any other documents or items or groups of documents or items or information of any type whatsoever, see Tan et al., Col. 5, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Flam et al., to have detecting the trigger event, Tan et al., to increase security, better manage system resources, provide better matches (Tan et al., Col. 13, lines 55-56).

As to claim 2, Flam et al. teaches the processor adds a new content item to the user-defined container based on user input on a graphical user interface (“GUI”), wherein the user input includes selecting the new content item, identifying the user-defined container ( the searches that the system performs to find matching entries under "My Contacts" (as described above), see Flam et al., Para. 193), and submitting the new content item for storage in the user-defined container (When email messages are received and when the system automatically checks but does not find matching entries based on "Email Address" type DFs, but instead, finds matching entries based on "First Name" and "Last name", the system proposes to the user to select this matching contact; and suggests the option of updating the given contact by either replacing the existing email address of that contact, or by adding the given email address as a new email address, e.g., "Work Email" or any other email address, see Flam et al., Para. 189, the user adds "Close Family" value to the "Contact Groups" for "John Pearson" in the "Contacts" folder, see Flam et al., Para. 176).

Flam et al. teaches the processor establishes a plurality of user- defined containers (For newly created folders, the user must specify the DEF (described above), and a "Folder Template" (FT) which defines all the folder attributes, see Flam et al., Para. 153).

As to claim 8, Flam et al. as modified does not explicitly teach the trigger event is a date (a rule which specifies certain conditions and values of DFs to be used as a "trigger", see Flam et al., Para. 171, "Data Field (DF)". Data Fields (DFs) are used for data entry throughout the various folders/sub-folders within the user's Workspace. DFs are of different types, see Flam et al., Para. 58, data in most folders is stored using data fields (DFs)… "Data Field Types (DFT)", which defines the type of data in that DF. The following are the categorical DF Types (DFTs)… Date/Time, see Flam et al., Para. 117-130).

As to claim 9, Flam et al. as modified teaches the user interface comprises a contact list (can be clicked and a corresponding "pop-up" window will display all the Contacts for the selected Contact Group, see Flam et al., Para. 200), and wherein assigning a first contact further comprises assigning one or more contacts of the contact list to a container (FIG.10 is a screen capture of an example of the "My Contacts" top-folder. Note that the first row in the Tabular View 20 shows "Kevin Acosta" as the selected entry in this Folder, see Flam et al., Para. 199. The Workspace Owner may also specify access permissions for specific Guest Users on a folder or sub-folder basis, including modify, delete, create new entries, see Flam et al., Para. 25. All data within a Workspace is both displayed and manipulated using unified methods. For example, opening the "My Contacts" folder, viewing entries thereof and handling data employs Flam et al., Para. 84).

Referring to claim 12, Flam et al. teaches a non-transitory, computer-readable storage medium (a processor, a memory (e.g. RAM), see Flam et al., Para. 52) including instructions that, when executed by a processor of a computing device, cause the processor to perform stages for organizing and distributing data, the stages comprising:
establishing a user-defined container based on a user's request (allowing the users to modify and expand their Workspace to fit their specific needs, including full customization capabilities to create new folders, sub-folders, and control of the display formats and data fields required to manage their data, see Flam et al., Para. 64);
associating data with the user-defined container, including collecting, at different times, multiple different types of content items in the user-defined container ("Data Field (DF)". Data Fields (DFs) are used for data entry throughout the various folders/sub-folders within the user's Workspace. DFs are of different types, see Flam et al., Para. 58, data in most folders is stored using data fields (DFs)… "Data Field Types (DFT)", which defines the type of data in that DF. The following are the categorical DF Types (DFTs)… Date/Time, see Flam et al., Para. 117-130, the user enters an Email Address in a given DF, see Flam et al., Para. 138), wherein the content items are user-created and submitted for storage in the user-defined container by at least one user (The expression <User's Name> is substituted in real time with the actual First Name and Last Name of the currently logged in user, e.g., "John Doe". The user Flam et al., Para. 330);
establishing a user-defined trigger event for the user-defined container (The "Triggers" menu item or tool-bar button results in displaying the currently defined Triggers for a selected Dashboard. When a given Trigger is selected, the Preview Pane displays the following information… see Flam et al., Para. 218-226);
monitoring for the user-defined trigger event (Dashboards may also define Triggers, which are predetermined conditions, which when met, may result in certain action every time an IQ Search (Dashboard) is executed, see Flam et al., Para. 218, "Data Field (DF)". Data Fields (DFs) are used for data entry throughout the various folders/sub-folders within the user's Workspace. DFs are of different types, see Flam et al., Para. 58, values of DFs to be used as a "trigger" for setting the flag on the entry level, see Flam et al., Para. 171).
However, Flam et al. does not explicitly teaches 
assigning a first contact to user-defined the container;
the trigger event being at least one of death of a submitting user and age of a first contact;
in response to detecting the user-defined trigger event, providing the first contact with access to the multiple different types of content items in the user-defined container, wherein providing the access includes electronically sending, to the first contact, a link to the container.
Tan et al. teaches 
assigning a first contact to user-defined the container (Each profile may represent a member, and a member can be an entity such as, for example, a person, an organization, a business, a corporation, a community, a fictitious person, or other suitable entity, see Tan et al., Col. 3, lines 63-66. Examples of entries for a person profile can comprise contact information such as an email addresses, mailing address, IM name, or phone number; personal information such as relationship status, birth date, age, children…, see Tan et al., Col. 4, lines 1-4, in combination with the teaching on “a user-defined container” by see Flam et al., Para. 22 and 64);
the trigger event being at least one of death of a submitting user and age of a first contact (there is a match between the triggering condition and the information associated with the member, and providing the notification if there is a match. For example, a link to an article containing information associated with the member of the social network can be emailed to the member, see Tan et al., Col. 9, lines 36-40, a triggering condition can include a condition "child's_age>=6 and <=18." The network search engine 170 can then determine that an age of" 12" falls within the specified range, see Tan et al., Col. 13, lines 45-48);
in response to detecting the user-defined trigger event, providing the first contact with access to the multiple different types of content items in the user-defined container (Once triggering conditions have been determined…The action associated with the triggering condition can comprise, for example, sending an email, presenting a link to an article, displaying an article to a user, or a custom action, see Tan et al., Col. 11, lines 27-32, the action can comprise sending an email to the user 112a notifying the user of the satisfied triggering conditions prompting the email and including a link to the school's web page along with a brief Tan et al., Col. 14, lines 37-41, in combination with the teaching on “a user-defined container” by see Flam et al., Para. 22 and 64), wherein providing the access includes electronically sending, to the first contact, a link to the container (The action associated with the triggering condition can comprise, for example, sending an email, presenting a link to an article, displaying an article to a user, or a custom action, see Tan et al., Col. 11, lines 29-32, the action can comprise sending an email to the user 112a notifying the user of the satisfied triggering conditions prompting the email and including a link to the school's web page along with a brief explanation of the registration requirement, see Tan et al., Col. 14, lines 37-41. Articles can include, for example, word processor documents, spreadsheet documents, presentation documents, emails, instant messenger messages, database entries, calendar entries, appointment entries, task manager entries, and other client application program content files, messages, items, web pages of various formats, such as HTML, XML, XHTML, Portable Document Format (PDF) files, image files, audio files, and video files, or any other documents or items or groups of documents or items or information of any type whatsoever, see Tan et al., Col. 5, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Flam et al., to have assigning a first contact to user-defined the container; the trigger event being at least one of death of a submitting user and age of a first contact; in response to detecting the user-defined trigger event, providing the first contact with access to the multiple different types of content items in the user-defined container, wherein providing the access includes electronically sending, to the first contact, a Tan et al., to increase security, better manage system resources, provide better matches (Tan et al., Col. 13, lines 55-56).

Claim 13 is rejected under the same rationale as stated in the claim 2 rejection.

As to claim 17, Flam et al. teaches the processor causes a representation of the container to be displayed on a user interface (opening the "My Contacts" folder, viewing entries thereof and handling data employs the same methods and interface as when the user opens up any other folder, see Flam et al., Para. 84).

Claim 18 is rejected under the same rationale as stated in the claim 8 rejection.

Claims 3 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Flam et al. (U.S. Pat. Pub. 2012/0096389) in view of Tan et al. (U.S. Pat. No. 7,702,653) as applied to claims 1, 2, 4-6, 8, 9, 12, 13, 17 and 18 above, and in further view of Dismore et al. (U.S. Pat. Pub. 2010/0223467).

As to claim 3, Flam et al. as modified does not explicitly teach the first contact is provided access via at least one of sending the digital information to the first contact, providing a password for the first contact to download the digital information, and storing the digital information in a first-contact storage location.
Dismore et al. teaches the first contact is provided access via at least one of sending the digital information to the first contact, providing a password for the first contact to download the digital information (whether always need to have a password, or never allow a download, see Dismore et al., Para. 64, sending a password that is required to access the document via the network address, see Dismore et al., Claim 13), and storing the digital information in a first-contact storage location (applications and other data and media content as described herein are preferably downloaded and stored on a hard disk, see Dismore et al., Para. 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Flam et al. modified, to have the first contact is provided access via at least one of sending the digital information to the first contact, providing a password for the first contact to download the digital information, and storing the digital information in a first-contact storage location, as taught by Dismore et al. to provide convenient and robust methods to allow external users to read documents on the database (Dismore et al., Para. 6).

As to claim 14, Flam et al. as modified does not explicitly teach the first contact is provided access by sending the data associated with the container to the first contact.	
However, Dismore et al. teaches the first contact is provided access by sending the data associated with the container to the first contact (whether always need to have a password, or never allow a download, see Dismore et al., Para. 64, sending a password that is required to access the document via the network address, see Dismore et al., Claim 13).
Flam et al. as modified, to have the first contact is provided access by sending the data associated with the container to the first contact, as taught by Dismore et al. to provide convenient and robust methods to allow external users to read documents on the database (Dismore et al., Para. 6).

As to claim 15, Flam et al. as modified does not explicitly teach the first contact is provided access by providing a login to the first contact, by which the first contact can view or download the data associated with the container.	
However, Dismore et al. teaches the first contact is provided access by providing a login to the first contact, by which the first contact can view or download the data associated with the container (whether always need to have a password, or never allow a download, see Dismore et al., Para. 64, sending a password that is required to access the document via the network address, see Dismore et al., Claim 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Flam et al. as modified, to have the first contact is provided access by providing a login to the first contact, by which the first contact can view or download the data associated with the container, as taught by Dismore et al. to provide convenient and robust methods to allow external users to read documents on the database (Dismore et al., Para. 6).

Flam et al. teaches detecting the user-defined trigger event comprises detecting entry of a passkey (a rule which specifies certain conditions and values of DFs to be used as a "trigger", see Flam et al., Para. 171. The "My Contacts" top-folder contains entries each describing a single contact, using a DEF with DFs, such as "First Name", "Last Name", "Address Line 1", ... "City", "State", "Phone Number", etc., see Flam et al., Para. 198).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Flam et al. (U.S. Pat. Pub. 2012/0096389) in view of Tan et al. (U.S. Pat. No. 7,702,653) as applied to claims 1, 2, 4, 8, 9, 12, 13, 17 and 18 above, and in further view of Foley et al. (U.S. Pat. Pub. 2014/0222916).

As to claim 5, Flam et al. as modified does not explicitly teach trigger event is detected via entry of an authorized trigger key.
However, Foley et al. teaches trigger event is detected via entry of an authorized trigger key (entering a user ID and a user password for the purposes of user authentication…. When the collaboration server successfully authenticates the user, and determines that the user has identified a display wall for which the user is authorized, and a workspace for which the user is authorized, the display client associated with the identified display can be linked to the collaboration event channel and enabled to download workspace data, see Foley et al., Para. 359).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Flam et al. as modified, to have trigger event is Foley et al. to providing security adequate to protect the confidential nature of the collaboration (Foley et al., Para. 7).

As to claim 6, Flam et al. as modified teaches the authorized trigger key includes a password provided by an administrator of a user's estate, and wherein detecting the trigger event includes verifying the password of the trigger key (include requiring the user to enter a personal password, to verify that the user is in fact a person who has entered the user identifier, see Foley et al., Para. 353, entering a user ID and a user password for the purposes of user authentication…. When the collaboration server successfully authenticates the user, and determines that the user has identified a display wall for which the user is authorized, and a workspace for which the user is authorized, the display client associated with the identified display can be linked to the collaboration event channel and enabled to download workspace data, see Foley et al., Para. 359).
However, “administrator of a user's estate” is only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  <The process step would be performed the same regardless of keyword is word or keyword is a password provided by an administrator of a user's estate>. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Flam et al. (U.S. Pat. Pub. 2012/0096389) in view of Tan et al. (U.S. Pat. No. 7,702,653) as applied to claims 1, 2, 4, 8, 9, 12, 13, 17 and 18 above, and in further view of Miller et al. (U.S. Pat. Pub. 2013/0113696).

As to claim 7, Flam et al. as modified does not explicitly teach the trigger event is a target stock price.
Miller et al. the trigger event is a target stock price (a financial instrument (e.g., a stock) reaching a certain threshold value may trigger filtering of contacts to those who hold the stock, see Miller et al., Para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Flam et al. as modified, to have the trigger event is a target stock price, as taught by Miller et al. to efficiently monitor for important information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Flam et al. (U.S. Pat. Pub. 2012/0096389) in view of Tan et al. (U.S. Pat. No. 7,702,653) as applied to claims 1, 2, 4, 8, 9, 12, 13, 17 and 18 above, and in further view of Teng et al. (U.S. Pat. Pub. 2015/0249709).

As to claim 10, Flam et al. as modified does not explicitly teach the trigger event causes the processor to provide the first contact full access to the user interface.	
However, Teng et al. teaches the trigger event causes the processor to provide the first contact full access to the user interface (Once the public cloud storage servers determine all of the content available to the client device, the client device can display a unified GUI that enables the user of the client device to access all of the content stored in both public cloud storage and any extensions that it has access rights to (operation 407), see Teng et al., Para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Flam et al. as modified, to have the trigger event causes the processor to provide the first contact full access to the user interface, as taught by Teng et al. to provide convenient and robust methods to allow external users to read documents on the database (Teng et al., Para. 6).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flam et al. (U.S. Pat. Pub. 2012/0096389) in view of Tan et al. (U.S. Pat. No. 7,702,653) as applied to claims 1, 2, 4, 8, 9, 12, 13, 17 and 18 above, and in further view of Lee (U.S. Pat. Pub. 2015/0142627).

As to claim 11, Flam et al. as modified does not explicitly teach a timeline showing established user-defined trigger events.
However, Lee teaches a timeline showing established user-defined trigger events (a graphical user interface (GUI) that displays (a) a plurality of event icons, each event icon associated with one of the plurality of suspicious activity events, wherein each event icon is displayed in relation to a timeline based on the associated date corresponding to the suspicious activity event, see Lee, Para. 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Flam et al. as modified, to a timeline showing established user-defined trigger events, as taught by Lee to provide user friendly presentation for information.

As to claim 19, Flam et al. as modified does not explicitly teach the processor causes a timeline to be displayed on a user interface, the timeline including the date.	
Lee teaches the processor causes a timeline to be displayed on a user interface, the timeline including the date (a graphical user interface (GUI) that displays (a) a plurality of event icons, each event icon associated with one of the plurality of suspicious activity events, wherein each event icon is displayed in relation to a timeline based on the associated date corresponding to the suspicious activity event, see Lee, Para. 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Flam et al. as modified, to have the processor causes a timeline to be displayed on a user interface, the timeline including the date, as taught by Lee to provide user friendly presentation for information.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Flam et al. (U.S. Pat. Pub. 2012/0096389) in view of Tan et al. (U.S. Pat. No. 7,702,653) as applied to claims 1, 2, 4, 8, 9, 12, 13, 17 and 18 above, and in further view of Lucovsky et al. (U.S. Pat. Pub. 2007/0130126).

As to claim 20, Flam et al. as modified does not explicitly teach the user-defined trigger is a lack of response from the user within a predetermined time period. 
However, the user-defined trigger is a lack of response from the user within a predetermined time period (triggering events include… user inactivity for a set period of time, see Lucovsky et al., Para. 75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Flam et al. as modified, to have the user-defined Lucovsky et al. to improve efficiency of system by avoid delay.

Response to Argument
	Applicant’s remarks filed on 1/28/2021 with respect to claims 1, 6 and 12 have been considered but they are moot in view of the new ground(s) of rejection. 
	
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAU SHYA MENG/             Primary Examiner, Art Unit 2168